Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claim(s) 1, 6, 18-30, 32, 34 and 37-39 is/are rejected under 35 U.S.C. 103 as being un-patentable over US Publication US 2014/0056265 to Koivisto et al. (Herein after Koivisto) in view of WIPO Publication WO 2017/107212 A1 to Zhang et al. (hereinafter Zhang) in view of US Publication US 2016/0183302 to Chen et al. (Herein after Chen)

 	As to claims 1, 6, 18, 23 and 37-38, Koivisto discloses a method comprising:
 	Determining, with a first apparatus that a first resource is to be designated as being used in accordance with a first communications protocol (Koivisto; Abstract; [0060] discloses wherein resources are allocated to an apparatus that is operated in a particular communication protocol (i.e release 11 of the LTE));
 	forming an indication for a second apparatus operating in accordance with a second communications protocol, the indication indicating that the first resource is to be blanked, wherein the second communications protocol is a different, earlier version of the first communications protocol (Koivisto; Abstract; [0060] discloses wherein resources are muted (=blanked) to an apparatus that is operated in a particular communication protocol (i.e release 10 of the LTE). Release 10 of the LTE is earlier version of the release 11)
 	transmitting, using dedicated signalling, the formed indication to the second apparatus (Koivisto; Abstract; [0005]; [0060] discloses of receiving resource elements of the PRB that are interpreted by a different type of mobile terminal to be muted).  
 	Koivisto discloses of allocating resource for the channel state information reference signal (Koivisto; [0013]). Koivisto fails to explicitly disclose wherein the resource comprises a resource for transmission of one of: a periodic channel state information reference signal, or an aperiodic channel state information reference signal. However, Zhang discloses
 	wherein the first resource comprises a resource comprises a resource for transmission of one of: a periodic channel state information reference signal, or an aperiodic channel state information reference signal (Zhang; [0112]; [0122] discloses of allocating resource for periodic CSI-RS. Here Zhang is applied for the first alternative) 
 	wherein the dedicated signaling comprises one of: 
 	 radio resource control signaling (Zhang; [0067]; [0074]; [0121]-[0122] discloses of allocating muted resources through RRC signaling. Here Zhang is applied for the 1st alternative), or 
 	signaling via at least one layer one downlink control information element. 
 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated and combine the teachings in order to minimize interference for aperiodic CSI—RS resource and thus provide a QoS. 
 	Koivisto-Zhang discloses of receiving indication that indicates first resource is to be blanked, but fails to disclose “wherein the indication comprises an indication that the first resource is to be blanked because the first resource is assigned to at least one apparatus operating in accordance with the first communications protocol”. However, Chen discloses
 	wherein the indication comprises an indication that the first resource is to be blanked because the first resource is assigned to at least one apparatus operating in accordance with the first communications protocol (Chen; [0074]; [0114]; [0105]-[0106]; [0122] discloses a device receiving indication that indicates channel or resource is not available (=blanked), because the channel or resource is reserved for another apparatus. [0074]; [0055] discloses an apparatus can operate in LTE-A means another apparatus can operate in LTE-A which is the later version of the communication protocol LTE) 
 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated and combine the teachings in order prevent an apparatus from using the channel during the LBT radio frame 

	As to claims 19 and 24, the rejection of claim 18 as listed above is incorporated herein. In addition, Koivisto -Zhang-Chen discloses wherein the at least one processor is further caused to;
 	determine that the first resource is one of a first plurality of resources to be used in accordance with the first communications protocol, the first plurality of resources forming a first predefined configuration of resources (Koivisto; [0060]-[0061]; [0069]); and
	 include in the indication an explicit indication of the first predefined configuration (Koivisto; [0060]-[0061]; [0069]).  

	As to claims 20 and 25, the rejection of claim 19 as listed above is incorporated herein. In addition, Koivisto -Zhang-Chen discloses wherein the at least one processor is further caused to:
 	determine that a second resource is to be used in accordance with the first communications protocol, said second resource being one of a second plurality of resources to be used in accordance with the first communications protocol, the second plurality of resources forming a second predefined configuration of resources (Koivisto; [0060]-[0061]; [0069]) and
 	transmit an indication of the second predefined configuration to the second apparatus(Kim; (Koivisto; [0060]-[0061]; [0069]).

	As to claims 21 and 26, the rejection of claim 20 as listed above is incorporated herein. In addition, Koivisto -Zhang-Chen discloses wherein the first and second predefined configurations of resources are determined for one of: the second apparatus alone; a plurality of apparatuses, the plurality comprising the second apparatus; a specific channel; or a specific signal to be transmitted (Koivisto; [0060]-[0061]; [0069]). 

	As to claims 22 and 27, the rejection of claim 18 as listed above is incorporated herein. In addition, Koivisto -Zhang-Chen discloses wherein the at least one processor is further caused to:
 	determine that a third resource is to be used in accordance with the first communications protocol (Koivisto; [0060]-[0061]; [0069]);
	 form an indication for indicating that the third resource is to be blanked (Koivisto; [0060]-[0061]; [0069]); and
	 transmit, using non-dedicated signalling, the indication to the second apparatus operating in accordance with the second communications protocol (Koivisto; [0060]-[0061]; [0069]).

	As to claim 28, the rejection of claim 23 as listed above is incorporated herein. In addition, Koivisto -Zhang-Chen discloses wherein treating the first resource as blanked comprises:
 	rate matching and mapping data around the first resource so as to exclude the first resource from the rate matching and mapping (Koivisto; [0005]; [0069]).

	As to claim 29, the rejection of claim 18 as listed above is incorporated herein. In addition, Koivisto -Zhang-Chen discloses wherein the first communications protocol comprises a protocol of a different communications standard than the second communications protocol, wherein the second communications protocol comprises one of: 
 	a long term evolution protocol (Koivisto; [0060] discloses LTE release 10. Here Koivisto is applied for the 1st alternative), 
 	a Wi-Fi protocol, 
 	a third generation protocol, or
 	a global system for mobile communications protocol, 
 	wherein the first communications protocol comprises one of:
 	a new radio protocol (Koivisto; [0060] discloses LTE release 11 corresponds to new radio protocol, Here Koivisto is applied for the 1st alternative) or 
 	a fifth generation protocol. 

	As to claim 30, the rejection of claim 18 as listed above is incorporated herein. In addition, Koivisto -Zhang-Chen discloses wherein said dedicated signalling is dedicated for at least one of a specific apparatus, a group of apparatuses, a specific channel, and/or a specific signal (Koivisto; [0060] –[0061]; [0069]). 

	As to claim 32, the rejection of claim 18 as listed above is incorporated herein. In addition, Koivisto -Zhang-Chen discloses wherein the first resource is designated as being used in accordance with the first communications protocol, where, according to the first communications protocol, the first resource is used to provide a guard band between the resources used for transmission on the first and second communications protocols at any one time (Koivisto; [0060] –[0061]; [0069])

	As to claim 34, the rejection of claim 18 as listed above is incorporated herein. In addition, Koivisto -Zhang-Chen discloses wherein the indication comprises an explicit indication that indicates whether or not a forward compatible resource configuration is to be applied with the second apparatus (Koivisto; [0060] –[0061]; [0069]).

	As to claim 39, the rejection of claim 22 as listed above is incorporated herein. In addition, Koivisto -Zhang-Chen discloses wherein a combination of the formed indication and the indication is configured to cause the second apparatus to blank one of the first resource or the third resource (Zhang; Fig.5-7; [0067]; [0074]; [0112]; [0121]-[0122] shows and discloses of muting resources by an apparatus so that other apparatus (=second apparatus) can use the muted resources for reference signal (i.e DMRS or SRS))




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478